I will start with the issue that I believe is of the utmost 
importance today, the one causing the greatest concern. 
Currently, the world is in a state of chaos which is 
producing understandable fear and concern among its 
citizens as to a peaceful and secure future. There has 
not been so much war in the world since the late 1960s. 
Today, in many parts of our planet, there are low- and 
medium-intensity conflicts that have the potential 
to produce wider regional and global conflicts. From 
Afghanistan to Ukraine, the Middle East, Libya, 
Central Africa and other regions, we are witnessing 
armed conflicts with no chance in sight of our being 
able to stop them and reach a lasting peace.

These conflicts are accompanied by a rarely 
seen escalation of all forms of violence and brutality, 
particularly against civilians. Increased numbers of 
internal civil conflicts are causing States to fall apart, 
some of them disappearing overnight, others arising 
with the support of outside enablers. We also see the 
public emergence of new political maps drawn with 
new borders, separatist movements getting stronger 
and international laws being violated with use of force. 
The situation is the result of the unilateral actions of 
some great Powers, double standards in international 
relations, the breaking of the cohesive legal world order 
and other actions contrary to the norms of international 
law.

On the other hand, years of economic and financial 
crisis have led to dramatic social change with alarming 
socioeconomic consequences. Despite growing global 
prosperity, the gap between rich and poor countries 
and nations is getting wider. The middle class is 
getting smaller while inequality within societies is 
growing. Systems of social support are declining, with 
unemployment, especially among young people, taking 
on alarming proportions. Given the general situation, 
we must think about future development.

Bosnia and Herzegovina is at present a developing 
country characterized by an open and fully liberal 
economy with foreign trade and economic ties directed 
towards the countries of the region and the European 
Union. Unfortunately, as a developing country, we are 
facing the problem of a high unemployment rate — over 
25 per cent — a large trade deficit, lack of capital and 
major investment and insufficient and weak industrial 
production.

Bosnia and Herzegovina’s economic and social 
situation is similar to that of the region of the Western 
Balkans in general. It is extremely difficult. The 
economic reconstruction and recovery of the country 
after the tragic conflict of 1991-1995 have slowed since 
the global economic crisis engulfed the entire world. 
However, while total economic growth in 2013 was 
1 per cent, industrial production increased to 6.7 per 
cent. The biggest economic problem is the decline in 
foreign investment, which in 2013 was 34 per cent less 
than in 2012. Due to the general economic downturn 
in the country and countries of the region, as well 
as the damage caused by natural disasters and their 
negative effects on economic and production activities, 
the decline in indirect tax revenues significantly 
endangered the fiscal stability of the country.

Regardless of current negative economic trends 
due to the economic crisis, we believe that by using 
our natural resources appropriately we can achieve 
an economic growth and development that would lead 
to long-term progress and political stabilization of 
the country. In order to do that, it is clear that we and 
the region need the support of the developed world, 
especially the developed countries of the European 
Union, the United States and Japan as well as Brazil, 
Russia, India, China and South Africa.

We cannot achieve sustainable development that 
involves investment in the real sector of the economy, 
building and developing transportation infrastructure, 
poverty reduction, and the effective and rational use 
of resources entirely by ourselves. We are too small a 
country and region to achieve those objectives alone, 
nor do we have enough capital to build industrial 
facilities that adhere to green economy principles or 
protect natural resources and put us on a sustainable 
development track.

When it comes to the economic determinants of 
sustainable development, I am convinced that most small 
countries share the same perspective and position. We 
cannot resolve issues of progress alone or prevent the 
emergence of the vicious cycle of poverty that threatens 
to undermine our societies. Therefore, in future we 
will need to continue to adhere to the principles of 
economic solidarity and mutual economic cooperation 


and support, and find a common framework of values 
and actions.

In addition, given the multipolarity of the economic 
world, I hope that we will find more partners from 
developed countries on our path towards development 
and recovery. The world of the future should not be 
determined by the false choice between haves and 
have-nots. Apart from the issue of uncertainty for the 
future, every crisis entails the erroneous belief that rich 
countries fare better than poor ones. Indeed, one forgets 
that, due to global interdependence and responsibility, 
no one can survive alone; either we all do or nobody 
does.

Bosnia and Herzegovina remains committed 
to meeting the Millennium Development Goals, 
despite the difficulty of their implementation, given 
the challenging conditions following the war and the 
economic crisis. Bosnia and Herzegovina is committed 
to regional cooperation with all interested countries, 
based on the principles of mutual respect and common 
interests. Bosnia and Herzegovina is surrounded by 
neighbours who are also in various stages of transition 
and democratic reform, and we share the same 
problems arising from the complex processes that must 
be engaged on our way towards membership in the 
European Union.

We attach special importance to regional 
cooperation. Bosnia and Herzegovina has good-
neighbourly relations marked by long historical ties 
and regional interdependence with Serbia, Croatia 
and Montenegro and other countries of the former 
Yugoslavia and the Balkans.

All of us gathered here today representing our 
countries and peoples need, in the near and distant 
future, to find concrete and clear solutions to the 
problems and challenges caused by the broadest range 
of sustainable development issues, as defined by a 
number of the United Nations conferences over the past 
20 years. The sustainable development of countries, 
regions and groups of countries, continents and the 
entire world is a key element and basic starting point 
for further strategic steps and activities for modern 
humankind to resolve. The state of the world economy, 
environment and the contemporary society as a whole 
is full of problems and challenges that require our 
full commitment and dedication to continued growth 
and the expanded possibility of achieving sustainable 
development in the world, which unfortunately slowed 
down and stopped with the emergence of the global 
economic and financial crisis starting in 2008.

I should like to say a few words about possible 
problems related to sustainable development in Bosnia 
and Herzegovina and the region of South-East Europe 
as an important European region poised to build strong 
political and economic ties with the European Union 
and other countries worldwide.

I am afraid that we in Bosnia and Herzegovina do 
not have the same starting position as other countries 
of the world in terms of inclusion in the sustainable 
development process of the United Nations. In 1992, 
when the first conference was held in Rio de Janeiro, 
we were at the beginning of a horrendous chapter 
of our history and a tragic conflict whose negative 
political and economic effects have continued to cause 
suffering in society. However, with the support of the 
United Nations and the European Union, today we are 
on the road to recovery, with the hope of achieving the 
ultimate goal of political success, namely, full legal 
integration into the European Union and the economic 
achievement of developed country status.

This year the world is celebrating the centenary 
of the outbreak of the First World War. Incredibly, 
the current world economic and political situation 
resembles the situation of 100 years ago. A crisis 
of economic depression, social disintegration, an 
ineffective international system and the rise of armed 
conflicts and wars have led to a weakening of the 
optimistic driving force and a lack of global vision and 
joint action. The common goal that is necessary for a 
stable international order is fading on the horizon of 
spreading conflicts. It requires us to set clear priorities 
and seek new lighthouse beacons.

This year in Bosnia and Herzegovina we marked 
the Sarajevo assassination that is commonly taken as 
the direct cause of the start of the First World War, 
which resulted in the deaths of more than 15 million 
people. At several events dedicated to the anniversary, 
together we have asked ourselves: Have we learned the 
lessons from the past of 100 years ago? When I see the 
local wars being fought on all sides of the world today, 
I am afraid that we have not learned those lessons; on 
the contrary and in the meantime, we have repeated the 
same old mistakes and made new ones.

The world needs peace more than ever. It is 
only in peace that one can develop and prosper. The 
maintenance of international peace and security is 


imperative to the development of every country and 
the entire world. It is the responsibility of the Member 
States to find acceptable frameworks and tools to 
improve the security situation in the world in the 
interest of development and progress.

In conclusion, three days ago I spoke in my 
capacity as a Member of the Presidency of Bosnia 
and Herzegovina, at the Climate Summit. Yesterday I 
met with Secretary-General Ban Ki-moon in the same 
capacity. Today, the Secretariat has allowed itself to 
interpret the Charter of the United Nations wrongfully, 
unfortunately. That is unacceptable. The future of 
the Organization of the United Nations is based on 
consensual agreement by all Member States and not the 
decisions of the bureaucracy.
